Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
The following is a final office action upon examination of application number 16/756908.  Claims 1, 3-10, 12-17 and 26-30 are pending and have been examined on the merits discussed below.
	
Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. The use of a facial recognition module does not overcome the categorization as an abstract idea. As described in the rejection below, analyze image information to determine tracking metadata, the tracking metadata identifying an individual, a current location of the individual, and a business activity performed by the individual at the current location; identify a business rule corresponding to an operations schedule and the individual and/or location, the business rule requiring a condition during performance of an action and/or completion of an action; and determine compliance with the business rule based on the tracking metadata is a mental process that can be performed by a human with pen and paper or in the human mind. Using a processor with a facial recognition module amounts to using a computer as a tool to perform the analysis and does not integrate the abstract idea into a practical application.
Applicant argues that the claimed invention is statutory by attempting to analogize the claimed invention to the claims analyzed and found eligible in the Federal Circuit’s McRO decision, specifically by alleging that the amended claimed steps and features result in an improvement of existing technology. (Remarks at pgs. 8-9). In response, however, Examiner emphasizes that while the claims in McRO were directed toward using limited rules, the limited rules were used in a process specifically designed to achieve an improved technological result in conventional industry practice, such that the claimed solution represents a technological improvement over the existing, manual 3-D animation techniques. Therefore, McRO’s claims are distinguishable from Applicant's claims because the algorithms involved in the claimed invention are not rooted in, or reasonably understood as encompassing, a technological solution that represents a technological improvement. Per the Applicant, “these claims address the issues of rule-compliance monitoring”. Examiner asserts that the instant application does not present and analogous improvement to technology.
Next Applicant asserts “amended independent claim 1 provides a practical application in a technical field”. Examiner points out that the invention does not provide an improvement in the functioning of the computer or to any other technology or technical field as required under Prong Two.
On page 10, Applicant compares the instant claims to Bascom. Bascom provided claims that “improve an existing technology process” and the instant application may improve monitoring, but does not offer an analogous improvement to technology.  Per 2106.04(a) I, “When finding that a claim is directed to such an improvement, it is critical that examiners give the claim its broadest reasonable interpretation (BRI) and evaluate both the specification and the claim. The specification should disclose sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement, and the claim itself must reflect the improvement in technology. Other important considerations are the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome, and whether the BRI is limited to computer implementation.”  And further, from 2106.05(a), “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art.”

Applicant’s arguments with respect to claim(s) as newly amended in view of prior rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Kovach et al is introduced for the teaching of the new amendments.

Claim 18 is cancelled therefore the Claim Interpretation under 35 USC 112 has been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1, 3-10, 12-17, 26-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1, 3-10, 12-17, 26-30 is/are directed to a method and system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to:

Independent claims 1, 10 and 27:   analyzing,
Each of the recited limitations in the independent claims are abstract since they are considered mental processes and may be performed mentally by a human and/or with pen and paper.
                
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 includes a processor and facial recognition module which amounts to using a computer as a tool to perform the abstract idea.  Independent claim 10 includes a processor executing a facial recognition module which amounts to using a computer as a tool to perform the abstract idea.    Independent claim 27 is directed to a non-transitory computer readable device having instructions thereon that when executed by at least one computing device, causes the computing device to perform the operations of the abstract idea.  These additional limitations merely amount to instructions to perform the abstract idea using a computer.  
Further, the claims do not include limitations beyond generally linking the use of the abstract idea to a particular technological environment.  When considered individually, the system and software claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense.  
  
The dependent claims further limit the abstract idea and recite additional elements that do not integrate the abstract idea into a practical application.   For instance, claims 3, 12 and 28 amount to using a computer as a tool to perform observation steps. The camera in claims 3, 12 and 28 adds insignificant extra-solution activity to the abstract idea. Claims 4, 13 and 29 are directed to limitations which only further limit the abstract idea of claims 1 and 10, claims 5 and 26 also further limit the abstract idea of claims 1 and 10 and recite an employee resource management system which maintains an employee database which uses a computer as a tool to perform the abstract idea. Claims 6-9, 14-17 and 30 further limit the abstract idea and use a processor which amounts to using a computer as a tool to perform the abstract idea.  -5 recite additional details of the tracking system, enterprise resource planning system, employee resource management system which merely function as a computer to perform the abstract idea.  Claims 6-9 further limit the abstract idea of claim 1.  Dependent claims 11-17 further limit the abstract ideas and additional limitations of claim 1 but do not integrate the abstract idea into a practical application for similar reasons to dependent claims 2-9. As in independent claim 27, the non-transitory computer readable device having instructions thereon that when executed by at least one computing device, causes the computing device to perform the operations of the abstract idea.  These additional limitations merely amount to instructions to perform the abstract idea using a computer

Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.   The camera which is used for surveillance and collection of data claimed in 3, 12 and 28 is well-understood, routine and conventional activity. The use of cameras for surveillance purposes, as claimed, is widely common in surveillance technology. The following citations demonstrate the well-understood, routine conventional nature of cameras for tracking and monitoring surveillance and provide the factual evidence required in view of Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018):
Angell et al, US 2010/0153146 – [0067] Video analysis system is software architecture for generating metadata describing attributes of objects based on an analysis of camera images captured by a set of video cameras. Video analysis system may be part of a software component for analyzing multimodal sensor data to generate digital sensor data, such as digital sensor data analysis engine in FIG. 3. Video analysis system may be implemented using any known or available software for image analytics, facial recognition, license plate recognition, and sound analysis. In this example, video analysis system is implemented as IBM.RTM. smart surveillance system (S3) software

Anderson et al, US 2011/0134214 - The introduction of digital video cameras allowed for software analysis of the video image and during the 1990's facial recognition technology had become sufficiently accurate to be more widely deployed. After the attacks of Sep. 11, 2001, the need for recognition of individuals in secure locations by automated video systems was seen as a public necessity. In May of 2002, the United States Parks Service installed face recognition software on the computerized video surveillance cameras at the Statue of Liberty and Ellis Island. 

Myers et al, US 2013/0155250 – [0005] -Video content analysis (VCA) has become a very important function in a variety of fields, such as retail, health care and security. Traditionally, video surveillance equipment, such as the camera, digital video recorder (DVR) and network video recorder (NVR) have been passive devices. Adding VCA capability to this video equipment facilitates detection of certain features in a video image (e.g., event detection). For example, a VCA-enabled surveillance system can actively monitor a scene to detect an intruder or abandonment of an object, or perform facial recognition, license plate recognition, behavior analysis, object tracking, and intelligent search.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 10, 12, 13, 27-29 is/are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Kovach et al, US 2019/0080274.
 
As per claim 1, Kovach et al teaches a system for business rules compliance monitoring, comprising: at least one processor configured to: analyze, by a facial recognition module, image information to determine tracking metadata, the tracking metadata identifying an individual, a current location of the individual, and a business activity performed by the individual at the current location ([0025-0026, 0031] – facial recognition techniques used to identify workers, locations of workers and worker activities); identify a business rule corresponding to an operations schedule and the individual and/or location, the business rule requiring a condition during performance of an action and/or completion of an action ([0033] – policies and/or regulations which describe activities for a given facility); and determine compliance with the business rule based on the tracking metadata ([0033] – analysis of activities to determine compliance with regulations and/or organization policies, etc.).

2. (cancelled)

As per claim 3, Kovach et al teaches a system as claimed in claim 1, wherein to analyze image information to determine the tracking metadata, the at least one processor is further configured to: perform facial recognition [[of]]one or more individuals in the image information captured by one or more surveillance cameras ([0025, 0026 and 0070] – facility analytics platform tracks activities/workers across images from different cameras of the image capture system and uses facial recognition techniques to identify individuals in different images).

As per claim 4, Brooks et al teaches a system as claimed in claim 1, wherein the at least one processor is further configured to: retrieve the business rule and the operations schedule from an enterprise resource planning system containing a plurality of business rules and operations schedules databases ([0026] – system identifies and corrects instances where a worker is identified at the same time or where a worker is not on duty (shows the adherence to rules and work schedules) and further [0081-0082] – the platform receives data related to a worker schedule and activity regarding maintenance for equipment to determine compliance with both).

As per claim 10, Kovach et al teaches analyzing, by a facial recognition module, image information to determine tracking metadata, the tracking metadata identifying an individual, a current location of the individual, and a business activity performed by the individual at the current location ([0025-0026, 0031] – facial recognition techniques used to identify workers, locations of workers and worker activities); identifying a business rule corresponding to an operations schedule and the individual and/or location, the business rule requiring a condition during performance of an action and/or completion of an action ([0033] – policies and/or regulations which describe activities for a given facility); and determining compliance with the business rule based on the tracking metadata ([0033] – analysis of activities to determine compliance with regulations and/or organization policies, etc.).

11. (cancelled)

As per claim 12, Kovach et al teaches a system as claimed in claim 1, wherein to analyze image information to determine the tracking metadata, the at least one processor is further configured to: perform facial recognition [[of]]one or more individuals in the image information captured by one or more surveillance cameras ([0025, 0026 and 0070] – facility analytics platform tracks activities/workers across images from different cameras of the image capture system and uses facial recognition techniques to identify individuals in different images).

As per claim 13, Brooks et al teaches a system as claimed in claim 1, wherein the at least one processor is further configured to: retrieve the business rule and the operations schedule from an enterprise resource planning system containing a plurality of business rules and operations schedules databases ([0026] – system identifies and corrects instances where a worker is identified at the same time or where a worker is not on duty (shows the adherence to rules and work schedules) and further [0081-0082] – the platform receives data related to a worker schedule and activity regarding maintenance for equipment to determine compliance with both).

As per claim 27, Kovach et al teaches a non-transitory computer-readable device having instructions that, when executed by at least one computing device, causes the at least one computing device to perform operations comprising: analyzing, by a facial recognition module, image information to determine tracking metadata, the tracking metadata identifying an individual, a current location of the individual, and a business activity performed by the individual at the current location ([0025-0026, 0031] – facial recognition techniques used to identify workers, locations of workers and worker activities); identifying a business rule corresponding to an operations schedule and the individual and/or location, the business rule requiring a condition during performance of an action and/or completion of an action ([0033] – policies and/or regulations which describe activities for a given facility); and determining compliance with the business rule based on the tracking metadata ([0033] – analysis of activities to determine compliance with regulations and/or organization policies, etc.).

As per claim 28, Kovach et al teaches a system as claimed in claim 1, wherein to analyze image information to determine the tracking metadata, the at least one processor is further configured to: perform facial recognition [[of]]one or more individuals in the image information captured by one or more surveillance cameras ([0025, 0026 and 0070] – facility analytics platform tracks activities/workers across images from different cameras of the image capture system and uses facial recognition techniques to identify individuals in different images).

As per claim 29, Brooks et al teaches a system as claimed in claim 1, wherein the at least one processor is further configured to: retrieve the business rule and the operations schedule from an enterprise resource planning system containing a plurality of business rules and operations schedules databases ([0026] – system identifies and corrects instances where a worker is identified at the same time or where a worker is not on duty (shows the adherence to rules and work schedules) and further [0081-0082] – the platform receives data related to a worker schedule and activity regarding maintenance for equipment to determine compliance with both).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al, US 2019/0080274, in view of Libal et al, US 2013/0144914.
As per claim 5, Kovach et al teaches identifying/tracking individuals and activities [0033, 0069] but fails to explicitly teach wherein to identify the business rule further comprises to: retrieve an employee job description associated with the individual from an employee resource management system that maintains an employee database; and identify the business rule based at least in part on the employee job description.   Libal et al teaches an access control system wherein employee job descriptions are stored in an access profile and are used to grant access [0017].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to store employee job descriptions as taught by Libal et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, Kovach et al teaches identifying/tracking individuals and activities [0033, 0069] but fails to explicitly teach wherein to identify the business rule further comprises to: retrieve an employee job description associated with the individual from an employee resource management system that maintains an employee database; and identify the business rule based at least in part on the employee job description.   Libal et al teaches an access control system wherein employee job descriptions are stored in an access profile and are used to grant access [0017].  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to store employee job descriptions as taught by Libal et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim(s) 6-9, 14-17 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovach et al, US 2019/0080274, in view of Rogers, US 2008/0033752.

As per claim 6, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the business rule governs a ratio of employees to supervisors, and to determine compliance with the business rule based on the tracking metadata, the at least one processor is further configured to:  determine compliance with the ratio based on the current location of the individual.  Rogers teaches business rules that govern a ratio of [individuals] and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rogers does not explicitly teach a ratio of employees to supervisors.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 

As per claim 7, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the business rule governs a number of employees to non-employees, and to determine compliance with the business rule based on the tracking metadata, the at least one processor is further configured to: determine compliance with the number based on the current location of the individual.  Rogers teaches business rules that govern a ratio of [individuals] and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rogers does not explicitly teach a ratio of employees to supervisors.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 


As per claim 8, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the non-employees are prisoners.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 

  As per claim 9, Kovach et al teaches tracking and identifying workers, but fails to teach wherein the business rule governs a number of employees that must be present for specified operations, and to determine compliance with the business rule based on the tracking metadata, the at least one processor is further configured to: determine compliance with the business rules concerning the number of employees based on the current location of the individual.  Rogers teaches rules govern a number of employees that must be present for specified operations, and the business rules validation system determines compliance with the rules concerning the number of employees based on the tracked movement of the individuals within the enterprise ([0087-0090] – staff-to-patient ratios are calculated based on the number of staff members and number of patients present in a facility and the system compares the calculated ratios to a predetermine sufficient ratio).   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor the number of employees as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the business rule governs a ratio of employees to supervisors, and the method further comprises determining compliance with the business rule based on the tracking metadata, the at least one processor is further configured to: determine compliance with the ratio based on the current location of the individual.  Rogers teaches business rules that govern a ratio of [individuals] and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rogers does not explicitly teach a ratio of employees to supervisors.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 

As per claim 15, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the business rule governs a number of employees to non-employees, and the method further comprises determining compliance with the business rule based on the tracking metadata, the at least one processor is further configured to: determine compliance with the number based on the current location of the individual.  Rogers teaches business rules that govern a ratio of [individuals] and the business rules validation system determines compliance with the ratio based on tracked movement of the individuals within the enterprise ([0009, 0010] – staff-to-patient ratio are monitored based on tracked location of individuals).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor ratios as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Rogers does not explicitly teach a ratio of employees to supervisors.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 


As per claim 16, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the non-employees are prisoners.  However, these limitations merely recite various intended uses of the invention.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  The claimed recitations of intended use neither result in a structural difference between the claimed invention and the prior art nor in a manipulative difference as compared to the prior art; therefore, the claimed invention is not deemed to be patentably distinct over the prior art. 

  As per claim 17, Kovach et al teaches tracking and identifying workers, but fails to teach wherein the business rule governs a number of employees that must be present for specified operations, and the method further comprises determining compliance with the business rule based on the tracking metadata, the at least one processor is further configured to: determine compliance with the business rules concerning the number of employees based on the current location of the individual.  Rogers teaches rules govern a number of employees that must be present for specified operations, and the business rules validation system determines compliance with the rules concerning the number of employees based on the tracked movement of the individuals within the enterprise ([0087-0090] – staff-to-patient ratios are calculated based on the number of staff members and number of patients present in a facility and the system compares the calculated ratios to a predetermine sufficient ratio).   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor the number of employees as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 30, Kovach et al teaches identifying workers or other supervisors and tracking individual workers [0069] but fails to explicitly teach wherein the business rule governs a ratio of employees to supervisors, and determining compliance with the ratio based on the current location of the individual; or wherein the business rule governs a number of employees to non-employees, and determining compliance comprises determining compliance with the number based on the current location of the individual; or wherein the  business rules govern a number of employees that must be present for specified operation, and determining compliance comprises determining compliance with the rules concerning number of employees based on the current location of the individual.  Rogers teaches rules govern a number of employees that must be present for specified operations, and the business rules validation system determines compliance with the rules concerning the number of employees based on the tracked movement of the individuals within the enterprise ([0087-0090] – staff-to-patient ratios are calculated based on the number of staff members and number of patients present in a facility and the system compares the calculated ratios to a predetermine sufficient ratio).   It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the system of Kovach et al the ability to monitor the number of employees as taught by Rogers since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/           Primary Examiner, Art Unit 3683